MacLEAN, J.
(dissenting). Coincident with the passing, between the plaintiff, vendee, and the defendants, vendors, of title to a piece of property, the defendants agreed in writing to pay all expenses necessary to comply with and procure a dismissal of a certain “violation” of Tenement House Law, Laws 1901, p. 889, c. 334. This action, wherein the plaintiff has a recovery for $115, is for alleged outlay under said agreement. From the return, physically in such awkward shape that it is hard to follow and scarcely possible to correlate with the briefs, it is difficult to make out the cost of compliance with the “violation” and how much was the disbursement for general betterment of the building; the plumber professing he did his work conscientiously and so apparently repairing what he met.- True it is the defendants by their attorneys conceded “that the only issue to be tried in this case between the plaintiff and the defendant is the question of damages and the measure of damages”; but the concession may not be said to import that the plaintiff was damaged in the sum testified to as the cost of repairs in order to satisfy the tenement house’department and to procure the removal of the “violations.” That was in issue, and was not proven by the testimony of the plumber who made the repairs, because he testified that the plaintiff did not pay him, that he had no business transactions with her at all, that Mr. Vucci paid him, and that he made the agreement with Mr. Vucci. Whether Mr. Vucci was or was not Anna Vucci’s agent does not appear, nor might it be spelled from their relation, if married; for while, under some circumstances, the wife has been held agent of the husband by implication from their relation, the converse has never been so determined. ■
The judgment should be reversed, and a new trial ordered.